DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 24th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 12 in the reply filed on June 6th, 2022 is acknowledged.
Claims 13 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6th, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second sector” that defines a second portion of said surface twice in claim 1 (lines 5 and 6). It is unclear whether these limitations are describing the same things or different features of the mold. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Ziran (US 2007/0222114).
Regarding claim 1, Ziran teaches a modular mould (ref. #10) for forming an orthopedic spacer made of medical cement defining a molding cavity delimited by a molding surface configured for impressing a predetermined shape on said medical cement and for realizing said orthopedic spacer (Abstract), said mould (ref. #10) comprising at least a first sector (ref. #40), defining at least a first portion of said surface (Para. 91; Fig. 1A) and a second sector (ref. #20) defining at least a second portion of said surface (Para. 91; Fig. 1A), Furthermore, Ziran teaches it is necessary to form spacers of variable dimensions depending on the specifications required for the final orthopedic article (Para. 87; Para. 96).
Regarding claim 2, Ziran teaches the invention disclosed in claim 1, as described above. Furthermore, Ziran teaches the first (ref. #40) and the second portion (ref. #20) of the surface are variable independently from each other (Para. 87; Para. 91).
Regarding claim 4, Ziran teaches the invention disclosed in claim 1, as described above. Additionally, Ziran teaches each first sector comprises two molding elements (ref. #30, ref. #40), removably joinable, to define a partial forming cavity for a spacer stalk, delimited by the first surface portion (Para. 94).
Regarding claim 5, Ziran teaches the invention disclosed in claim 1, as described above. Additionally, Ziran teaches each second sector includes a respective molding element (ref. #20) comprising a forming concavity that defines at least partially the second surface portion and is intended for the forming of a spacer head (Fig. 11A, Fig. 11B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Ziran (US 2007/0222114).
Regarding claim 3, Ziran teaches the invention disclosed in claim 1, as described above. Additionally, Ziran teaches a first sector (ref. #40), intended for the forming of parts of stalk of the spacer (Para. 91, Fig. 1A); and a second sector (ref. #20), intended for the forming of head parts of the spacer (Para. 91, Fig. 1A). Replicating the first and second sectors so that each sector formed a different configuration would have been obvious to one of ordinary skill in the art as a duplication of parts limitation.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).

Claims 6 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ziran (US 2007/0222114) in view of Wust (US 2016/0332328).
Regarding claim 6, Ziran teaches the invention disclosed in claim 1, as described above. However, Ziran does not teach said mould comprises at least a first forming insert insertable in a housing fashioned in at least one of said sectors and comprising a respective portion of aid surface, said respective portion of the surface having an elongate shape which is configured for forming an elongate portion of said orthopedic spacer. 
Yet in a similar field of endeavor, Wust teaches a mold and a method for producing an orthopedic spacer (Abstract). This method teaches the use of an insert that can be placed in a mold for producing hip spacers with different sizes or different shapes (Para 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ziran with the insert of Wust in order to be able to produce hip spacers with differently-sized or differently-shaped femoral stems.
Regarding claim 7, Ziran in view of Wust teaches the invention disclosed in claim 6, as described above. Furthermore, Wust teaches said first molding element (ref. #1) and a second molding element (ref. #1) respectively comprising a first molding surface (ref. #12) and a second molding surface (ref. #12), each molding surface comprising said first (ref. #2, #3) and second portion (ref. #12), and wherein said first forming insert comprises two complementary half-parts, each being insertable in a respective housing of a respective molding element (Fig. 1 – 3; Para 95 – 98; Para.106).
Regarding claim 8, Ziran in view of Wust teaches the invention disclosed in claim 6, as described above. Furthermore, Wust teaches said respective portion of the surface defined by said first forming insert has a tapered shape (Para 106; Fig. 1 – 3).
Regarding claim 9, Ziran in view of Wust teaches the invention disclosed in claim 6, as described above. Furthermore, Wust teaches a reinforcing element (ref. #20; Para 71) insertable in said first portion and said second portion of the surface (Fig. 4, 6; Para. 99; Para. 102).
Regarding claim 10, Ziran in view of Wust teaches the invention disclosed in claim 6, as described above. Furthermore, Wust teaches said first forming insert is insertable in a housing of the second sector (ref. #12) and wherein the mould further comprises a second forming insert (ref. #2) insertable in a respective housing (ref. #10) of the first sector and preferably having a forming surface (ref. #30) shaped as a concave spherical cap shape configured for impressing a respective convex spherical cap shape on a portion (ref. #52) of medical cement (Fig. 9, Para 117, Fig. 5, Para 100).
Regarding claim 11, Ziran in view of Wust teaches the invention disclosed in claim 7, as described above. Furthermore, Wust teaches said first molding element (ref. #1) and second molding element (ref. #1) are configured for being superposed one on another at an open lateral surface so as to define a containing volume of said medical cement in a superposed configuration of said first element and second element (Fig. 1-2), and Ziran teaches a passage hole for enabling passage of a portion of said medical cement for realizing said orthopedic spacer for said specific patient (Para 15).
Regarding claim 12, Ziran in view of Wust teaches the invention disclosed in claim 6, as described above. Furthermore, Wust teaches a plurality of said first forming inserts, inter-replaceable and respective portions of the surface which have a shape, width and/or length that are different so as to realize a forming of orthopedic spacers having different shapes and/or dimensions (Para 106).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743